Title: From Thomas Jefferson to Thomas Mann Randolph, 17 February 1800
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Dear Sir
Philadelphia Feb. 17. 1800.

I recieved by the last post Martha’s letter of Jan. 30. since which date I wrote to you on the 4th. & to her on the 11th. inst. your letters if they came by the Fredericksburg mail would arrive here on Saturday and would give time to answer them by Wednesday morning, the departure of our mail. but they have for some time past reached us only Tuesday afternoon, which shews they go in the Richmond mail. it is rarely practicable to answer them the same evening.—Tho’ our  tobo was sold in January it was not till last week that the accounts could be settled & the notes given by Lieper to mr Barnes. I now inclose you Barnes’s account of the sales of yours. the expences there stated I observe are about 11. Dollars a hhd, which I suppose would be 4/5 pr. Cwt, and when we add loss of weight on reweighing I imagine it will amount to a Dollar a hundred, so as to clear us about 6. Dollars only. indifferent as this is I wish we may do as well with that at N. York, which lies still unsold. mr Barnes will remit to mr Jefferson the instalments as they become due. we have on the whole made a very bad hand of it, and the continuance of the nonintercourse law which is likely to take place gives a worse prospect for the future. there is a bill brought into Senate for regulating the election of President & Vice President. if it should not get into the papers in time to go by the post which carries this I will inclose you one. it will be it’s own commentary. we have no more European news; consequently are in the dark as to the further proceedings at Paris. give
my tenderest love to my ever dear Martha, and all the little ones, and cordial & affectionate salutations to Yourself. Adieu.

Th: Jefferson


P.S. mine of the 4th. answered yours as to mr Kerr.

